Exhibit 99.1 UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA NEWNAN DIVISION } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGE W. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR'S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD FROM 7/31/2008 to 8/31/2008 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor's Address Attorney's Address and Phone Number and Phone Number P.O. Box 17296 191 Peachtree St. Stamford, Ct 06907 Atlanta, GA 30303 Tel: (203) 329-8412 Tel: (404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period from July 31, 2008 to August 31, 2008 Opening Cash Balance -7/31/08 $ 1,094 Inflows: Customer Collections Collateral Returned -Sureties -SecurityDeposits Sale Proceeds/Interest Income/Other 1 Total Inflows 1 Distribution of Outflows Outflows: NewPower The NewPower Post Petition: Holdings, Inc. Company Professionals - Bankruptcy 6 6 Consulting Fees Lockbox Fees Supplies & Misc Rent 1 1 Insurance Utilities (Heat, Hydro, Phone, etc.) 1 1 Payroll (inlcuding tax payments & fees) 11 11 T&E Reimbursements State Tax Payments Distribution to Equity Total Outflows 19 19 Net Cash Flows (18) Closing Cash Balance $ 1,076 Amount of Cash Balance inReserve for Classes 8 -12 Attachment 1 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period from July 31, 2008 to August 31, 2008 Amounts in $000's Accounts Receivable at Petition Date: $ 75,200 Beginning of Month Balance*- Gross $ 13,476 (per 7/31/08 G/L) PLUS:Current Month New Billings - LESS:Collections During the Month - End of Month Balance - Gross $ 13,476 (per 8/31/08 G/L) Allowance for Doubtful Accounts (13,476) End of Month Balance - Net of Allowance $ - Note: The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $- $- $111 $111 Attachment 2 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Payable and Secured Payments Report For Period from July 31, 2008 to August 31, 2008 Amounts in $000's See attached System Generated A/P reports as of 8/31/2008(Attachments 2A and 2B). Beginning of Period Balance $56 (per 7/31/08 G/L) PLUS:New Indebtedness Incurred 12 LESS:Amounts Paid on A/P& taxes (8) End of Month Balance $60 (per 8/31/08 G/L) The New Power Company Vendor Balance Detail As of August 31, 2008 Exhibit 2A Type Date Num Amount Balance Arkadin, Inc. 0.00 Bill 08/16/2008 Inv. 1080002 July 151.48 151.48 Bill Pmt -Check 08/16/2008 21 -151.48 0.00 Total Arkadin, Inc. 0.00 0.00 AT&T 0.00 Bill 08/16/2008 2033298412082 July 148.42 148.42 Bill Pmt -Check 08/16/2008 22, 23 -148.42 0.00 Total AT&T 0.00 0.00 epiq Systems 0.00 Bill 08/16/2008 178839 July 455.40 455.40 Bill Pmt -Check 08/16/2008 24 -455.40 0.00 Total epiq Systems 0.00 0.00 Kaster Moving Co. Inc. 0.00 Bill 08/16/2008 Inv. 32829-051 Augus 82.50 82.50 Bill Pmt -Check 08/16/2008 25 -82.50 0.00 Total Kaster Moving Co. Inc. 0.00 0.00 King and Spalding 0.00 Bill 08/16/2008 506190 May 315.00 315.00 Bill Pmt -Check 08/16/2008 27 -315.00 0.00 Total King and Spalding 0.00 0.00 Postmaster 0.00 Bill 08/16/2008 1 Year #17296 240.00 240.00 Bill Pmt -Check 08/16/2008 201234 -240.00 0.00 Total Postmaster 0.00 0.00 Sidley Austin Brown & Wood 0.00 Bill 08/16/2008 Inv. 28038615 June 986.00 986.00 Bill 08/16/2008 july28043139 1,091.80 2,077.80 Bill Pmt -Check 08/16/2008 26&28 -2,077.80 0.00 Total Sidley Austin Brown & Wood 0.00 0.00 TOTAL 0.00 0.00 The New Power Company Unpaid VendorDetail As of August 31, 2008 Exhibit 2B Name Balance Franchise Tax Liability 55,465.82 Payroll Tax Liablility 4,436.78 59,902.60 Attachment 3 NewPower Holdings, Inc. Case Number: 02-10835 Inventroy and Fixed Assets Report For Period from July 31, 2008 to August 31, 2008 Amounts in $000's Inventory Report Inventory Balance at Petition Date $ 15,587 Inventory at Beginning of Period $ - (per 7/31/08 G/L) PLUS:Inventrory Purchased - LESS:Inventory Used or Sold - End of Month Balance $ - (per 8/31/08 G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had sold all of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date $ 1,238 Our fixed assets at petition date consisted of office furniture and equipment.These assets were transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $ - Less:Depreciation Expense - Less:Dispositions - Add:Purchases - Fixed Assets at End of Period $ - Attachment 4 Page 1 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2008-8/31/2008 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance $91,194.71 Total Deposits $ - interest Total Payments $15,302.48 Includes transfer to Manual Checking of $10,457 Closing Balance $75,892.23 Service Charges Electronic Payments issued this Period EP21 Last Payment issued this Period EP 28 Total # of payments this Period 9 Attachment 4 Page 2 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2008-8/31/2008 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance $1,002,912.13 Total Deposits $ 643.11 Interest Income Total Payments $ 3,931.74 Payroll Taxes Closing Balance $999,623.50 Service Charges $ - First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page 3 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 8/01/2008-8/31/2008 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $0.00 Total Deposits $10,457.00 Transfer from Concentration Total Payments $10,457.00 Closing Balance $0.00 Service Charges N/A First Check issued this Period 201234 Last Check issued this Period 201236 Voided Checks Total # of checks issued this Period 3 The New Power Company 6/30/03 Check Detail August Type Num Date Name Paid Amount Electronic Payment 21 08/16/2008 Arkadin, Inc. 151.48 Electronic Payment 22, 23 08/16/2008 AT&T 148.42 Electronic Payment 24 08/16/2008 epiq Systems 455.40 Electronic Payment 25 08/16/2008 Kaster Moving Co. Inc. 82.50 Electronic Payment 27 08/16/2008 King and Spalding 315.00 Electronic Payment 26&28 08/16/2008 Sidley Austin Brown & Wood 2,077.80 Check 201234 08/16/2008 Postmaster 240.00 Paycheck 201235 08/16/2008 M. Patricia Foster 3,388.81 Paycheck 201236 08/31/2008 M. Patricia Foster 3,388.82 Attachment 6 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Tax Report For Period from July 31, 2008 to August 31, 2008 Amounts in $000's Taxes Paid During the Month Employment Taxes 4.4 Connecticut State Tax Taxes Owed and Due Payroll Tax Liability 4.4 Attachment 7A NewPower Holdings, Inc. Case Number: 02-10835 Summary of Officer Compensation / Summary of Personnel and Insurance Coverages For Period from July 31, 2008 to August 31, 2008 Amounts in $000's Summary of Officer Compensation See supplemental attachment. Personnel Report Full Time Part Time # of Employees at beginning of period 1 # hired during the period - - # terminated/resigned during period - - # employees on payroll - end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment.* * Omitted Attachment 7B Payments made to insiders 8/01/08 - 8/31/08 (Supplemental) Payments are in gross amts Title Amount Date Type M. Patricia Foster President & CEO $ 5,208.33 8/15/2008 Salary for pay period 8/01 -8/15 $ 5,208.33 8/31/2008 Salary for pay period 8/16 -8/31 $ 10,416.67 Attachment 8 NewPower Holdings, Inc. Case Number: 02-10835 Significant Developments During Reporting Period For Period from July 31, 2008 to August 31, 2008 none
